EXHIBIT 10.28

STOCK OPTION GRANT AGREEMENT

2010 Long-Term Incentive Plan of The Babcock & Wilcox Company

On                     ,     (the “Date of Grant”) the Compensation Committee of
the Board of Directors (the “Committee”) of The Babcock & Wilcox Company (“B&W”)
selected you to receive a grant of Non-Qualified Stock Options (the “Options”)
under the 2010 Long-Term Incentive Plan of The Babcock & Wilcox Company (the
“Plan”). The provisions of the Plan are incorporated herein by reference.

Any reference or definition contained in this Agreement shall, except as
otherwise specified, be construed in accordance with the terms and conditions of
the Plan and all determinations and interpretations made by the Committee with
regard to any question arising hereunder or under the Plan shall be binding and
conclusive on you and your legal representatives and beneficiaries. Whenever the
words “you or your” are used in any provision of this Agreement under
circumstances where the provision should logically be construed to apply to the
beneficiary, estate, or personal representative, to whom any rights under this
Agreement may be transferred by will or by the laws of descent and distribution,
it shall be deemed to include such person.

Subject to the provisions of the Plan, the terms and conditions of this grant
are as follows:

 

1. Number and Price of Options – B&W grants to you the option to purchase from
the Company at the price of $            /share up to, but not exceeding in the
aggregate, the number of shares of B&W common stock (the “Common Stock”) as
shown on the attached Notice of Grant and as explained hereinafter and in the
Plan.

 

2. Option Term – Options have been granted for a period of seven (7) years from
the Date of Grant (the “Option Term”).

 

3. Vesting of Options – Subject to the “Forfeiture of Options” paragraph below,
options do not provide you with any rights or interest therein until they vest
and become exercisable in one-third (1/3) increments on the first, second and
third anniversaries of the Date of Grant. Options which are or become
exercisable at the time of termination of employment continue to be exercisable
until terminated in accordance with Paragraph 6 below.

All unvested Options shall become vested and exercisable upon your termination
of employment due to death or disability, or upon the occurrence of a “Change in
Control” as defined in the Plan.

If your employment is terminated prior to the third anniversary of the Date of
Grant due to “Retirement,” 25% of the then unvested outstanding Options will
become vested and exercisable provided your termination date is on or after the
first anniversary of the Date of Grant but prior to the second anniversary, and
50% of the then unvested outstanding Options will become vested and exercisable
provided your termination date is on or after the second anniversary of the Date
of Grant but prior to the third anniversary. For this purpose, “Retirement”
means (a) voluntary termination of employment after attaining age 60 and
completing at least 10 years of service with the Company or its subsidiaries, or
(b) an involuntary termination due to reduction in force. For purposes of this
Agreement, a reduction in force shall mean a termination of employment due to
elimination of a previously required position or previously required services,
or due to the consolidation of departments, abandonment of plants or offices,
technological change or declining business activities, where such termination is
intended to be permanent; or under other circumstances which the Compensation
Committee, in accordance with standards uniformly applied with respect to all
similarly situated employees, designates as a reduction in force.

The Committee, in its sole discretion, may provide for additional vesting.

 

4. Forfeiture of Options – Options which are not and do not vest and become
exercisable at your termination of employment with the Company or its
subsidiaries for any reason shall, coincident therewith, terminate and be of no
force and effect.

In the event that (i) you are convicted of (1) a felony or (2) misdemeanor
involving fraud, dishonesty or moral turpitude, or (ii) you engage in conduct
that adversely effects or may reasonably be expected to adversely affect the
business reputation or economic interests of the Company, as determined in the
sole



--------------------------------------------------------------------------------

discretion of the Committee, then all outstanding Options awarded to you under
this grant terminate and have no force and effect immediately upon notice of
such conviction or determination. In addition, your right to exercise Options
may be suspended during any inquiry regarding any such acts pending a final
determination by the Committee.

 

5. How to Exercise – Charles Schwab & Co., Inc. (“Schwab”) currently administers
the Company’s stock plans and you must exercise your Options with Schwab. You
have two ways to exercise your Options through Schwab:

 

  1. Online – http://equityawardcenter.schwab.com; or

 

  2. Telephone – 1-800-654-2593.

Certain restrictions apply if you are a Section 16 insider. The Committee may
change Plan administrators or exercise procedures from time to time. You will be
notified of such changes, as applicable.

 

6. Termination of Options – The Options, which become exercisable as provided in
paragraphs 3 and 4 above, shall terminate and be of no force or effect as
follows:

 

  (a) If your employment terminates during the Option Term by reason of
Retirement or disability, the Options terminate and have no force or effect upon
the expiration of the Option Term;

 

  (b) If your employment terminates during the Option Term by reason of death,
the Options terminate and have no force or effect three (3) years after the date
of death, or upon the expiration of the Option Term, whichever occurs first;

 

  (c) If your employment terminates during the Option Term for any other reason,
the Options terminate and have no force or effect upon the expiration of twelve
(12) months after your termination of employment or the expiration of the Option
Term, whichever occurs first;

 

  (d) If you continue in the employ of the Company through the Option Term, the
Options terminate and have no force or effect upon the expiration of the Option
Term.

 

7. Who Can Exercise – During your lifetime the Options shall be exercisable only
by you. No assignment or transfer of the Options, whether voluntary or
involuntary, by operation of law or otherwise, except by will or the laws of
descent and distribution or pursuant to a Qualified Domestic Relations Order,
shall vest in the assignee or transferee any interest whatsoever.

 

8. Securities and Exchange Commission Requirements. If you are a Section 16
insider, this type of transaction must be reported on a Form 4 before the end of
the second (2) business day following the Date of Grant. Please be aware that if
you are going to reject the grant, you should do so immediately after the Date
of Grant to avoid potential Section 16 liability. Please advise Kathy Peres
immediately by e-mail, fax or telephone call if you intend to reject this grant.
Absent such notice of rejection, the Company will prepare and file the required
Form 4 on your behalf within the required two business day deadline. If
Section 16 applies to you, you are also subject to Rule 144. This Rule is
applicable only when the shares are sold, so you need not take any action under
Rule 144 at this time.

Those of you covered by these requirements have already been advised of your
status. Others of you may become Section 16 insiders at some future date, in
which case reporting will be required at that time.

 

9. Taxes. You will recognize income upon the exercise of non-qualified stock
options in accordance with the tax laws of the jurisdiction that is applicable
to you. State income tax and FICA withholding may also be required and will be
withheld in the same manner. You agree to promptly pay to B&W the amount of
income tax which B&W is required to withhold in connection with the income
realized by you in connection with this grant and that you hereby authorize B&W
to withhold such amount, in whole or in part, from subsequent salary payments,
without further notice to you.

 

10. Other. Neither the action of the Company in establishing the Program, nor
any action taken by it, by the Committee or the Board of Directors under this
Program nor any provisions of this Agreement shall be construed as giving to you
the right to be retained in the employ of the Company.

 

- 2 -